                                                                                             FILED
                                                                                    2020 Feb-18 AM 11:47
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

SHANON AMBERSON,               )
                               )
    Petitioner,                )
                               )
 v.                            )                Case No.: 4:17-cv-00392-KOB-
                               )                JHE
 WARDEN DEBORAH TONEY, et al., )
                               )
    Respondents.               )

                               MEMORANDUM OPINION

      On January 6, 2020, the magistrate judge filed a report recommending the court

grant Respondents’ motion for summary dismissal and dismiss Petitioner Shanon

Amberson’s petition for habeas relief. (Doc. 17). Amberson filed timely objections

to the report and recommendation. (Doc. 18).

      In his objections, Amberson reasserts his claim that his trial counsel was

ineffective for failing to request a “unanimity instruction” after the prosecution failed

to elect which particular act upon which it sought conviction.       (Doc. 18 at 4-10).

Amberson argues the “either/or” rule was not applied to his criminal case and it was

“impossible for the jury to believe that all of the alleged incidents occurred” when

evidence was presented that he was out of the city, state, or country at times during

the ten-year span the alleged abuse occurred. (Id. at 6-7).

                                           1
      In R.A.S. v. State, 718 So. 2d 117, 118-19 (Ala. 1998), the Alabama Supreme

Court explained the doctrine of election:

      Traditionally, Alabama follows a strict election rule, by which the State
      must elect the offense on which it will proceed when the evidence
      discloses two or more offenses growing out of distinct and separate
      transactions. In R.L.G. v. State, the Court of Criminal Appeals expanded
      the strict election rule in sexual abuse cases involving a resident abuser
      of small children where only generic evidence was presented, stating:

             “[W]e adopt, for purposes of this case, the ‘either/or’ rule,
             but only as that rule is modified for generic evidence:
             where the evidence of more than one incident of sexual
             molestation to a child victim by a resident child molester
             is purely generic and where ‘there is no reasonable
             likelihood of juror disagreement as to particular acts, and
             the only question [for the jury] is whether or not the
             defendant in fact committed all of [the incidents],’ the trial
             court should instruct the jury that it can find the defendant
             guilty only if it unanimously agrees that he committed all
             the incidents described by the victim.”

      712 So. 2d [348, 367 (Ala. Crim. App. 1997)] (emphasis omitted). The
      ‘either-or’ rule provides that the prosecution must elect which single act
      it is relying for a conviction or else the trial judgment must give a
      specific unanimity instruction.

      In R.L.G. v. State, the Court of Criminal Appeals found that, although the trial

court should have given an unanimity instruction, any error was harmless because

whether R.L.G. committed any of the alleged abuse acts was determined by the

resolution of the credibility dispute. 712 So. 2d 348, 368 (Ala. Crim. App. 1997).

The court observed that “[s]ome cases found harmless any error in failing either to

                                            2
select specific offenses or [to] give a unanimity instruction, if the record indicated the

jury resolved the basic credibility dispute against defendant and would have

convicted the defendant of any of the various offenses shown by the evidence to have

been committed.” Id. (quoting People v. Jones, 51 Cal. 3d 294, 307 (1990)). The

court reasoned that the prosecution against R.L.G. “hinged solely on credibility, i.e.,

the defense was designed to show that none of the incidents occurred” and that

“[t]here was absolutely no rational basis by which the jury could have found the

appellant committed one of the incidents but not the others.” Id. at 369.

       The Court of Criminal Appeals found that since Amberson acknowledged the

victim’s testimony was purely generic – and he denied the victim’s allegations – the

issue before the jury was a credibility determination. (Doc. 5-29 at 8). The court

found Amberson failed to plead any facts demonstrating how a unanimity instruction

would have altered the jury’s credibility determination. (Id.). The court also found

that Amberson failed to plead any facts that, if true, would demonstrate that there was

a reasonable probability that the result of his proceedings would have been different

had his trial counsel requested a unanimity instruction or objected to the trial court’s

failure to give a unanimity instruction. (Id.). Because the court found Amberson’s

claim of prejudice was insufficiently pled, it held he was not entitled to any relief on

the issue. (Id.).

                                            3
      Amberson has not provided any evidence that the Alabama Court of Criminal

Appeals’ determination was “contrary to” or an “unreasonable application of”

Strickland v. Washington, or that the determination was an “unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). Nothing in the Alabama Court of Criminal

Appeals’ application of Strickland was unreasonable.         Therefore, Amberson’s

objection on this ground is overruled.

      Amberson next objects to the magistrate judge’s finding that he is not entitled

to relief on his claim that counsel was ineffective for failing to object to the trial

court’s jury instruction that first-degree rape could be committed when “forcible

compulsion” was used to compel a person to engage in “sexual contact,” rather than

“sexual intercourse,” as alleged in the indictment. (Doc. 18 at 11-13). Specifically,

the Alabama Court of Criminal Appeals found Amberson’s claim to be moot because

he was acquitted of first-degree rape by forcible compulsion and was instead found

guilty of first-degree rape of a child less than twelve years of age. (Doc. 5-29 at 8-

9). The magistrate judge found that the appellate court’s conclusion was not contrary

to or an unreasonable application of clearly established federal law and was not an

unreasonable determination of the facts in light of the evidence presented. (Doc. 17

at 17-18).

                                          4
      Amberson alleges the magistrate judge overlooked the “spill-over effect” and

argues the trial court’s misstatement tainted “the remaining three counts.” (Doc. 18

at 11, 13). However, Amberson merely speculates that the trial court’s misstatement

somehow affected the jury’s verdict on the other counts without offering any factual

or legal support for his claims. Accordingly, Amberson’s objection lacks merit and

is overruled.

      Amberson failed to file specific objections to the report and recommendation

concerning his third and fourth claims, but instead generally complains that “state

courts continue to convict innocent individuals through vindictive prosecution.”

(Doc. 11 at 14-15). The magistrate judge advised the parties that objections should

specifically identify all findings of fact and recommendations to which objection is

made and the specific basis for objecting. (Doc. 17 at 28). To the extent objections

can be extracted from Amberson’s averments, they are overruled.

      Lastly, Amberson argues he is entitled to relief on his claim that evidence used

to convict him was obtained by unreasonable search and seizure. (Doc. 18 at 16-20).

Amberson acknowledges that he did not raise this ground on appeal but argues the

court should excuse his procedural default due to his appellate counsel’s failure to

raise the claim and because he is actually innocent. (Id.).

      Amberson has not presented to an Alabama court the claim that his appellate

                                          5
counsel was ineffective for failing to raise his Fourth Amendment claim on appeal

and, therefore, such claim is unexhausted. Murray v. Carrier, 477 U.S. 485, 488-89

(1986) (“[T]he exhaustion doctrine . . . generally requires that a claim of ineffective

assistance be presented to the state courts as an independent claim before it may be

used to establish cause for a procedural default.”); Dowling v. Sec’y for Dep’t of

Corr., 275 F. App’x 846, 847 (11th Cir. 2008) (“Because Dowling did not raise his

ineffective assistance of appellate counsel claim in state court and is precluded from

seeking additional review of that claim in state court, Dowling’s ineffective

assistance of appellate counsel claim is procedurally defaulted and cannot be

considered as cause for the default of his trial court error claim.” (citing Edwards v.

Carpenter, 529 U.S. 446, 450-51 (2000))).

      Moreover, Amberson’s claim of innocence does not excuse his procedural

default. The United States Supreme Court has held that actual innocence, if proved,

serves as a gateway allowing a habeas petitioner to overcome an impediment due to

a procedural bar or expiration of the statute of limitations. See McQuiggin v. Perkins,

569 U.S. 383, 386 (2013). But a successful actual-innocence gateway claim to

overcome a procedural bar requires a petitioner to support his allegations of

constitutional error “with new reliable evidence – whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence – that was

                                          6
not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). Nevertheless,

“tenable actual-innocence gateway pleas are rare: ‘A petitioner does not meet the

threshold requirement unless he persuades the district court that, in light of the new

evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

reasonable doubt.’” McQuiggin, 569 U.S. at 386 (alteration adopted) (quoting Schlup

v. Delo, 513 U.S. 298, 329 (1995)).

      Amberson has not made a colorable showing of actual innocence because he

fails to demonstrate “new reliable evidence” that was previously unavailable to him.

Schlup v. Delo, 513 U.S. 298, 324 (1995). Accordingly, Amberson has not shown he

is actually innocent of the crime to overcome the procedural default.

      Even if this claim was not procedurally defaulted, it is subject to dismissal on

the merits because the U.S. Supreme Court has held that if the “State has provided an

opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner

may not be granted federal habeas corpus relief on the ground that evidence obtained

in an unconstitutional search and seizure was introduced at his trial.” Stone v. Powell,

428 U.S. 465, 494 (1976). Amberson does not argue he was somehow denied the

opportunity to raise his Fourth Amendment claim during his trial. Therefore, review

of this claim is barred under Stone, 428 U.S. at 494.

      Having carefully considered de novo all the materials in the court file,

                                           7
including the report and recommendation and the objections thereto, the court

ADOPTS the magistrate judge’s report and ACCEPTS his recommendation.          In

accordance with the recommendation, the court finds that Respondents’ motion for

summary dismissal is due to be granted and Amberson’s claims are due to be

dismissed. A certificate of appealability is due to be denied.

      The court will enter a separate Final Judgment.

      DONE and ORDERED this 18th day of February, 2020.




                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       UNITED STATES DISTRICT JUDGE




                                          8
